Citation Nr: 0920325	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-03 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for arthritis of the 
knees. 

2. Entitlement to service connection for benign prostatic 
hypertrophy.

3. Entitlement to service connection for a back disability. 

4. Entitlement to service connection for an eye disability. 

5. Entitlement to service connection for posttraumatic stress 
disorder with insomnia. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1965 to January 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May and in August 2007 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND 

In the substantive appeal, the Veteran requested a hearing at 
the RO before a Member of the Board. 

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a Member of the Board, a Veterans Law Judge, 
either in person or by video conference in lieu of an in-
person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 
C.F.R. § 20.700.  

To ensure procedural due process, the case is REMANDED for 
the following:

Schedule the Veteran for a hearing before 
a Member of the Board, a Veterans Law 
Judge, at the Regional Office. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

